Citation Nr: 1029586	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disorder.  

2.  Entitlement to service connection for a chronic left shoulder 
disorder.  

3.  Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson



INTRODUCTION

The Veteran had active service from June 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), which, in pertinent 
part, denied service connection for a chronic right shoulder 
disorder, a chronic left shoulder disorder, and a chronic low 
back disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic right shoulder, left shoulder, and low back disabilities 
as the chronic disorders were initially manifested during active 
service.  In reviewing the service treatment records, the Board 
observes that the Veteran was treated for right shoulder, left 
shoulder, and low back complaints during active service.  The 
report of her April 1984 physical examination for service 
separation states that the Veteran was diagnosed with "shoulder 
pain bilateral - supraspinatus syndrome, frozen shoulder."  A 
May 2009 VA treatment record states:  

[The Veteran] reports chronic recurrent 
neck, back and shoulder pain which started 
during active military duty.  Her pain 
severity is increasing.  In my medical 
opinion, it seems more likely than not that 
her current pain symptoms are military 
related problems.  

The VA physician did not advance any specific right shoulder, 
left shoulder, or low back/spine diagnoses.  
The Veteran has not been afforded a VA examination for 
compensation purposes which addressed the shoulders and the low 
back/spine.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of her chronic right and left 
shoulder disabilities.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
shoulder disorder had its onset during 
active service; is etiologically related to 
her inservice shoulder complaints; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of her chronic low back 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic low 
back/spine disorder had its onset during 
active service; is etiologically related to 
her inservice back complaints; or otherwise 
originated during active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right shoulder disorder, a chronic 
left shoulder disorder, and a chronic low 
back disorder.  If the benefits sought on 
appeal remain denied, the Veteran and her 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

